Citation Nr: 0009644	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-15 903A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 20 percent disabling. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1969.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Buffalo, New York, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Service-connected residuals of lumbosacral strain include 
limitation of motion, pain, spasm, radiculopathy, and sensory 
loss; these residuals requires the use of a TENS unit and an 
elastic back brace and are reported to have required the 
veteran to miss periods of work. 

3.  Service-connected lumbosacral spine residuals approximate 
that associated with severe lumbosacral strain.  

4.  Service-connected lumbosacral spine residuals do not 
include ankylosis or pronounced intervertebral disc syndrome. 

5.  There are no extraordinary factors associated with the 
service-connected lumbosacral spine disability productive of 
an unusual disability picture such as to render application 
of the regular schedular provisions impractical.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 40 percent rating, but no more, for 
lumbosacral strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, Diagnostic Codes 
(DC) 5285-5295 (1999).   
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
5107(a) (West 1991).  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased ratings for the service-connected back disabilty is 
"well-grounded" within the meaning of 38 U.S.C.A. 5107(a) 
(West 1991).  The Board also finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for equitable resolution of the claim on appeal has been 
obtained.  In this regard, while it has been contended that 
the veteran has not been provided an adequate examination for 
ratings purposes, the Board finds the clinical evidence 
contained in the report from the May 1999 VA examination and 
in other medical reports of record to be sufficient to 
equitably adjudicate the claim on appeal.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Board will also consider DCs 5289, 5293, and 5295 for 
lumbar ankylosis, intervertebral disc syndrome, and 
lumbosacral strain.  Under DC 5289, unfavorable ankylosis of 
the lumbar spine warrants a 50 percent evaluation, and 
favorable ankylosis warrants a 40 percent evaluation.  Slight 
limitation of motion of the lumbar segment of the spine 
warrants a 10 percent evaluation under DC 5292.  A 20 percent 
evaluation requires moderate limitation of motion; while a 40 
percent evaluation, the highest given under this code, 
requires severe limitation of motion.

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

Finally, under DC 5295, a noncompensable evaluation is 
warranted upon a showing of slight lumbosacral strain with 
subjective symptoms only, while a 10 percent evaluation may 
be assigned with characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  

With the above legal criteria in mind, the relevant evidence 
will be summarized.  Service connection for lumbosacral 
strain, at a disability rating of 20 percent, was granted by 
a January 1978 rating decision.  Pertinent evidence at that 
time included service medical records reflecting treatment 
for recurrent back pain and a private medical statement dated 
in October 1977 that indicated the veteran had been treated 
for recurrent acute lumbosacral sprain and strain.  An X-ray 
conducted in January 1977 was negative except for 
straightening of the normal lordotic curvature of the 
cervical spine.  A VA examination conducted in that month 
showed evidence of L5 radiculopathy on the left side.  
Chronic and recurrent lumbosacral strain was diagnosed upon 
VA examination in November 1980, and electrodiagnostic 
testing conducted in 1991 revealed mild left-sided S1 
radiculopathy.  VA Outpatient treatment records dated in 1996 
reflected a diagnosis of chronic disc disease at L5-S1 and 
indicated the veteran used a TENS unit.  

The veteran was afforded a VA examination in April 1997 at 
which time he reported that his low back pain had radiated to 
his left buttocks and occasionally to the left knee.  It was 
indicated that physical therapy included physiotherapy and 
transcutaneous electrical nerve stimulation.  He reported 
that he lost approximately two months a year of work due to 
back pain.  Upon examination at that time, the veteran's gait 
and trunk movements were unguarded.  He was able to walk on 
his heels and toes without difficulty.  The ranges of motion 
in the lumbar spine were as follows:  70 degrees of flexion, 
30 degrees of extension, 40 degrees of lateral bending to 
each side, and 60 degrees of lateral rotation to each side.  
The deep tendon reflexes were normal and equal bilaterally.  
Muscle strength in the left lower extremity appeared to be 
slightly weaker than the right, but the veteran was able to 
straighten both knees in a sitting position without 
difficulty.  Sensory testing revealed a suggestion of sensory 
loss about the entire dorsum of the right foot and the 
lateral aspect of the left foot.  The diagnosis was chronic 
lumbosacral strain with L5/S1 radiculopathy.  

The most recent evidence is contained in the reports from a 
May 1999 VA examination.  The veteran indicated at that time 
that he was employed as a mail handler with the United States 
Postal Service and that his back prevented him from doing 
much lifting.  He reported losing approximately one week of 
work each year due to back pain.  It was indicated that the 
veteran wore an elastic back brace, and the veteran again 
stated that the back pain radiated to his left lower 
extremity.  Upon physical examination, the veteran was able 
to walk on his heels and toes without difficulty.  There was 
a slight degree of tenderness and spasms detected in the 
paravertebral muscles of the lumbar spine.  Range of motion 
testing in the lumbar spine showed 60 degrees of flexion, 
extension backward of 10 degrees, lateral bending of 40 
degrees to each side and rotation to 60 degrees on each side.  
Deep tendon reflexes in the lower extremities were normal and 
active on each side.  A sensory loss was shown in the dorsum 
of both feet.  Again, the diagnosis was chronic lumbosacral 
strain with L5-S1 radiculopathy.  

Applying the pertinent legal criteria to the evidence 
summarized above, it is noted that where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disabilty picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Given this provision, and those with 
respect to affording the veteran the benefit of all 
reasonable doubt, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49, the Board concludes that 
lumbosacral strain residuals sufficiently approximate those 
associated with "severe" lumbosacral strain to warrant a 40 
percent rating under DC 5295.  Of significance in making this 
determination is the evidence of limitation of motion, pain, 
spasm, radiculopathy, and sensory loss, as well as the fact 
that the veteran uses a TENS unit and an elastic back brace.  
In addition, the veteran has reported, to a varying degree, 
that his back disabilty has caused him to miss work.   

In reaching the above determination, consideration has been 
given to the holding in DeLuca, supra, and the provisions of 
38 C.F.R. § 4.40 et. seq.  However, as ratings under DC 5295 
contemplate painful movement, or limitation of movement 
secondary to pain, these provisions to do not provide a basis 
for a rating in excess of 40 percent rating.  In this regard, 
as the highest assignable rating for limitation of motion is 
40 percent, a rating in excess of 40 percent cannot be 
assigned under DC 5292.  Moreover, while some neurologic and 
sensory deficits are shown, "pronounced" disability which 
can be attributed to intervertebral disc syndrome is not.  
Accordingly, a rating in excess of 40 percent under DC 5293 
cannot be assigned.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected lumbar spine disability is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).

The "positive" evidence represented by the lay assertions 
with regard to the degree of disability in the lumbar spine, 
to the extent that they represent contentions for entitlement 
to a rating in excess of 40 percent, are not accompanied by 
supporting clinical evidence; as such, the Board finds this 
evidence to be of minimal probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, as the 
"negative" evidence outweighs the "positive" evidence, a 
rating in excess of 40 percent for the veteran's service-
connected lumbosacral strain cannot be assigned.  Gilbert, 1 
Vet. App. at 49. 

ORDER

Entitlement to a 40 percent rating for lumbosacral strain is 
granted, subject to regulations governing the payment of 
monetary awards.  

Entitlement to a rating in excess of 40 percent rating for 
lumbosacral strain is denied. 



		
	KATHLEEN K. GALLAGHER
Acting Member, Board of Veterans' Appeals



 

